DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The amendment submitted on February 8, 2022 has been entered in the above-identified application. Claims 1, 2, 6, 7, and 15 have been amended. Claims 12-14 and 16 are canceled. Claims 1-11 and 15 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loudermilk et al. (US 5955201 A) in view of East et al. (US 2005/0048121 A1).  
    	Loudermilk et al. disclose a nonoriented electrical steel sheet (equivalent to the electrical steel strip layer of the claimed invention) coated on both surfaces with a cured insulative coating (equivalent to the polymeric layer of the claimed invention) for providing a high level of surface resistivity to minimize interlaminar power losses.  The cured insulative coating on the steel sheet includes, based upon 100 parts by dry weight, 20-60 parts of aluminum phosphate, 20-70 parts of at least (equivalent to the crosslinked acrylate-based copolymer of high molecular weight of the claimed invention).  The cured coating is formed from an acid aqueous suspension that may include up to 1 part by weight of a water-soluble organic solvent per each part of the resin. After curing, the coating has a thickness on each sheet surface of 0.5-8 microns (thus meeting the thickness limitations of the claimed invention).  The insulative coated nonoriented electrical steels may be used to minimize power losses in laminated magnetic cores of motors, generators, transformers, and other electrical equipment.  The nonoriented electrical steel of this invention may be fully processed or semiprocessed. The cured insulative coating contains 10-25 parts of an acrylic resin, preferably 15-20 parts of the resin. It is important that the organic component of the coating remains as a stable fine dispersion when mixed with the acid aqueous coating suspension.  Acceptable resins include copolymers of acrylic acid, methacrylic acid, esters of these acids, styrene and acrylontrile.  Functional monomers such as glycidyl acrylate (meeting the limitation that the copolymerized mixture contains glycidyl monomer unit), itaconic acid (meeting the limitation that the copolymerized mixture contains unsaturated carboxylic acid monomer unit unit), and hydroxyethyl acrylate (meeting the limitation that the copolymerized mixture contains alkyl acrylate ester unit) may be included to provide reactive sites for crosslinking. The acid aqueous coating composition may contain up to 1 part of a water soluble organic solvent per each part of the acrylic resin in order to prevent defects in the cured coating such as small bare spots or thin coating streaks.  At coating line speeds above about 20 m/min, it is desirable to include the solvent in the aqueous suspension to prevent formation of coating streaks caused when excess coating is removed from the steel sheet using grooved rubber rollers.  The water soluble organic solvent also improves wetting of the steel surface by the aqueous coating suspension resulting in improved uniformity and coverage across the entire width of the steel sheet. The coating composition can be applied to each surface of the steel sheet by means for metering uniformly across the entire width of the sheet surfaces. The liquid coated sheet then can be passed through a furnace where the composition is heated to a peak metal temperature of at least 220OC, preferably at least 300OC., in about 15-30 (meeting the limitations of claims 6 and 8).  The Examples how that the coated nonoriented electrical steel was sent to a manufacturer of electric motors and followed through processing to evaluate ease of assembly into stators and rotors, especially the tendency for coating build-up to occur on punching equipment during high humidity.  After punching stator and rotor laminations (thus meeting the limitation that the electrical steel sheets are used in stator or rotor stacks) from this steel under various ambient temperature and humidity conditions, it was concluded that coating did not become sticky and cause build-up of coating on the punching equipment. Adherence of the coating to the steel sheets was judged to be excellent as-cured, and the coating did not generate much dust or powder during punching. (See Abstract, Column 4, lines 21-68, Column 5, lines 1-68, Column 6, lines 1-68, Column 8, lines 45-68, and Examples). With regards to the property limitations of claim 10, the Examiner takes the position that such property limitations are met by the materials taught by Loudermilk et al. given that the materials used by Loudermilk et al. and that of the claimed invention are identical.
	Loudermilk et al. fail to teach that the crosslinked acrylate-based copolymer has an average molar mass of at least 500kDa. 
	However, East et al. disclose that certain applications require the use of resilient materials and tenacious films that require polymers of substantial molecular weight (MW), many times in excess of 100,000 Dalton (see paragraph 0009). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use a high molecular weight crosslinked acrylate-based copolymer with the electrical steel sheet of Loudermilk et al. given that East et al. teach that certain applications require the use of resilient materials and tenacious films that require polymers of substantial molecular weight (MW), many times in excess of 100,000 Dalton. Furthermore, with regards to the thickness of the steel sheets and the number of layers of the electrical sheets, the Examiner would like to point out that workable physical properties and thicknesses are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the reference patent application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-11 and 15 have been considered but are moot because the matter specifically challenged in the argument is addressed by the new ground of rejection.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/           Primary Examiner, Art Unit 1787